Case 7:20-cv-01428-VB Document 12 Filed 06/11/20 Page 1 of 1

 

 

 

U gr _
UNITED STATES DISTRICT COURT es SDC § IY
| DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ;
__. i xX [reer RONICALLY FILED
BOC it,

G&G CLOSED CIRCUIT EVENTS, INC.,
Plaintiff, DATE FILED: 6 ~Liifre
mascoad

Vv.
ORDER

MARIA C. CONTRERAS, individually and :

d/b/a Cabana Bar; and CABANA BAR & : 20 CV 1428 (VB)

RESTAURANT INC., an unknown business ;

entity d/b/a Cabana Bar,

Defendants. :
(0 ts se St St W008 SCO WBN C8 ew 8 ———= mon

 

 

On February 19, 2020, plaintiff G & G Closed Circuit Events, Inc. commenced the
instant action against defendants Maria C. Contreras and Cabana Bar & Restaurant Inc. (“Cabana
Bar’). (Doc. #1).

On March 30, 2020, plaintiff docketed a proof of service indicating service on defendant
Cabana Bar on March 20, 2020. (Doc. #8). Accordingly, Cabana Bar had until April 10, 2020,
to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)Q).

On May 8, 2020, plaintiff docketed a proof of service indicating service on defendant
Contreras on May 6, 2020. (Doc. #10). Accordingly, Contreras had until May 27, 2020, to
respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)Q).

To date, defendants have not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendants remain in default, plaintiff is ORDERED to seek a
certificate of default as to defendants by June 18, 2020, and thereafter to move, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against
defendants by July 2, 2020. If plaintiff fails to satisfy either deadline, the Court may dismiss
the case without prejudice for failure to prosecute or failure to comply with court orders.

Fed. R. Civ. P. 41(b).

Dated: June 11, 2020
White Plains, NY

V/ ORDERE

 

Vincent L. Briccetti
United States District Judge
